DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20, 23, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance. 
The prior art does not disclose or suggest “wherein the plurality of discrete contacts are disposed on one side in a first direction along the surface direction with respect to the plurality of discrete electrodes, wherein a common wiring connecting the common electrode with the common contact includes a portion on another side in the first direction with respect to the plurality of discrete electrodes, wherein a plurality of discrete wirings connecting the plurality of discrete electrodes with the plurality of discrete contacts includes contact portions contacting the plurality of discrete electrodes, at ends on the one side of the plurality of discrete electrodes, and wherein the connection wiring includes a contact portion contacting each of the first common electrode and the second common electrode at an end on the other side of each of the first common electrode and the second common electrode” in combination with the remaining elements of claim 1.
The prior art does not disclose or suggest “wherein the common contact is disposed on one side in a first direction along the surface direction with respect to the plurality of discrete electrodes, and a common wiring connecting the common electrode with the common contact includes: a facing portion on another side in the first direction with respect to the plurality of discrete electrodes; and connection portions which extend in the first direction from both sides of the facing portion in a second direction which is perpendicular to the fourth first direction and along the surface direction and are connected to the common contact” in combination with the remaining elements of claim 12.
The prior art does not disclose or suggest “wherein a connection wiring is further provided to connect the first common electrode with the second common electrode, wherein a width of the connection wiring in the second direction is narrower than a width of the first common electrode and the second common electrode, wherein the common contact is disposed on one side in a third direction along the surface direction with respect to the plurality of discrete electrodes, and a common wiring connecting the common electrode with the common contact includes: a facing portion on another side in the third direction with respect to the plurality of discrete electrodes; and connection portions which extend in the third direction from both sides of the facing portion in a fourth direction which is perpendicular to the third direction and along the surface direction and are connected to the common contact” in combination with the remaining elements of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837